THOMAS, Justice,
concurring specially.
I am in complete accord that this case should be affirmed, and I cannot disagree with the rationale for the majority opinion. The Park County Board of County Commissioners did admit in the pleadings that the amounts in issue were paid to the sheriff as salary. That admission justifies the decision of the district court that this court is affirming.
I believe that precision in the law is appropriate insofar as it can be achieved. The applicable constitutional provision states:
“Except as otherwise provided in this constitution, no law shall extend the term of any public officer or increase or diminish his salary or emolument after his election or appointment; * * *.” Wyo. Const, art. 3, § 32.
In my judgment, the $400 per month that is in issue here should be identified as an emolument. In Taxpayers’League of Carbon County, Wyoming v. McPherson, 49 Wyo. 251, 54 P.2d 897 (1936), this court held that the statutory amount paid to a sheriff to reimburse him for the use of his automobile was neither salary nor an emolument. The court did, however, invoke these definitions:
“In Reals, County Treasurer v. Smith, 8 Wyo. 159, 56 Pac. 690, 692, where a statute separated the office of county assessor from that of treasurer, thus taking away the duty thus imposed upon the latter of appointing deputy assessors, his salary not being disturbed, it was held that this did not decrease the county treasurer’s emoluments; the court saying:
“ ‘ “Emolument” is generally defined as “the profit arising from office or employment; that which is received as compensation for services, or which is annexed to the possession of office, as salary, fees, and perquisites; advantage; gain, public or private.” ’ 10 Am. & Eng. Ency.L. (2d ed.), p. 1204.
“ 'The gain, profit, or advantage which is contemplated in the definition or significance of the word ‘emolument,’ as applied to officers, at least as the word is employed in the constitutional provision aforesaid, clearly comprehends, we think, a gain, profit, or advantage which is pecuniary in character.’
“Webster’s International Dictionary, Second Edition (1935), defines the word ‘emolument’ as ‘profit from office, employment or labor; compensation, fees or salary.’ The meaning, ‘advantage’; ‘benefit’ is therein indicated as obsolete.” McPherson, 49 Wyo. at 263, 54 P.2d at 901.
The court also adopted with approval the following language from Apple v. Crawford County, 105 Pa. 300, 303, 51 Am.Rep. 205 (1884):
“ ‘In Webster’s Unabridged Dictionary the word “emolument” is thus defined: “The profit arising from office or employment; that which is received as a *1393compensation for services, or which is annexed to the possession of office as salary, fees and perquisites; advantage; gain, public or private.” We think the word imports more than the word salary or fees, and because it is contained in the Constitution in addition to the word “salary” we ought to give it the meaning which it bears in ordinary acceptation. By the definition above given it imports any perquisite, advantage, profit or gain arising from the possession of an office. The service which it compensates is official service and is compulsory.’ ” McPherson, 49 Wyo. at 269, 54 P.2d at 903 (emphasis in original).
If perchance the sheriff already was receiving the maximum salary provided by law, the additional amount could not be paid as salary. Yet, it so clearly fits within the definitions recited above that it must be an emolument, a term that is broader than the word salary. The same result pertains, and the federal statutes may well reach to withholding requirements for emoluments as well as salaries. Consequently, I agree with the disposition by this court and the trial court, but I would say that the constitutional provision is invoked because the sums in issue were emoluments.